                Case 18-50489-CSS              Doc 356       Filed 03/07/21        Page 1 of 5




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                          Chapter 11
MAXUS ENERGY CORPORATION, et al.,
                                                          Case No. 16-11501 (CSS)
                                    1
                          Debtors.                        (Jointly Administered)

MAXUS LIQUIDATING TRUST,

                          Plaintiff,

                 v.

YPF S.A., YPF INTERNATIONAL S.A., YPF
HOLDINGS, INC., CLH HOLDINGS, INC.,                       Adversary Proceeding No. 18-50489 (CSS)
REPSOL, S.A., REPSOL EXPLORACIÓN,
S.A., REPSOL USA HOLDINGS CORP.,
REPSOL E&P USA, INC., REPSOL
OFFSHORE E&P USA, INC., REPSOL E&P
T&T LIMITED, and REPSOL SERVICES
CO.,

                          Defendants.


                                          NOTICE OF APPEAL

         Notice is hereby given that pursuant to Federal Rules of Bankruptcy Procedure 8002 and

8004 and 28 U.S.C. § 158, Defendants YPF S.A., YPF International S.A., YPF International

Holdings, Inc., and CLH Holdings, Inc. (collectively, “YPF Defendants”) hereby appeal to the

United States District Court, District of Delaware from the order regarding discovery disputes

among the parties (the “Order”), of the United States Bankruptcy Court for the District of Delaware




1
  The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus International
Energy Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal Company (7425). The
address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas 77042.
               Case 18-50489-CSS        Doc 356     Filed 03/07/21    Page 2 of 5




entered on February 21, 2021 (Adv. Div. 340), and the corresponding February 8, 2021 Opinion

(Adv. Dkt. 333).

       The names of all parties to the order appealed from and the names, addresses, and telephone

numbers of their respective attorneys are set forth below:

       Appellants:
       YPF S.A.;
       YPF International S.A.;
       YPF International Holdings, Inc.; and
       CLH Holdings, Inc.

       Appellants’ Counsel:
       Adam G. Landis
       Matthew B. McGuire
       Landis Rath & Cobb LLP
       919 Market Street, Suite 1800
       Wilmington, DE 19801
       Telephone: (302) 467-4400
       Facsimile: (302) 467-4450

       -and-

       John J. Kuster (pro hac vice)
       Martin B. Jackson (pro hac vice)
       Andrew P. Propps (pro hac vice)
       Marissa Alter-Nelson (pro hac vice)
       Elizabeth Gates (pro hac vice)
       Sidley Austin LLP
       787 Seventh Avenue
       New York, NY 10019
       Telephone: (212) 839-5300
       Facsimile: (212) 839-5599

       -and-

       Lisa M. Schweitzer (pro hac vice)
       Victor L. Hou (pro hac vice)
       Ari D. MacKinnon (pro hac vice)
       Mark E. McDonald (pro hac vice)
       Cleary Gottlieb Steen & Hamilton LLP
       One Liberty Plaza
       New York, NY 10006
       Telephone: (212) 225-2000
        Case 18-50489-CSS     Doc 356     Filed 03/07/21   Page 3 of 5




Facsimile: (212) 225-3999

Appellee:
Maxus Liquidating Trust

Appellee’s Counsel:
Brian E. Farnan
Michael J. Farnan
Farnan LLP
919 North Market Street
Wilmington, DC 19801
Telephone: (302) 777-0300
Facsimile: (302) 777-0301

-and-

J. Christopher Shore
Thomas MacWright
Matthew L. Nicholson
Erin Smith
Brett Bakemeyer
White & Case LLP
1221 Avenue of the Americas
New York, NY 10020
Telephone: (212) 819-8200
Facsimile: (212) 354-8113

Additional Parties to the Order
Repsol, S.A.;
Repsol Exploracion, S.A.;
Repsol USA Holdings Corp.;
Repsol E&P USA, Inc.;
Repsol Offshore E&P USA, Inc.;
Repsol E&P T&T Limited; and
Repsol Services Company (collectively, the “Repsol Defendants”)

Counsel to Repsol Defendants
Curtis S. Miller
Daniel B. Butz
Morris, Nichols, Arsht & Tunnell LLP
1201 North Market Street
P.O. Box 1347
Wilmington, DE 19899
Telephone: (302) 351-9412
Facsimile: (302) 425-3080
               Case 18-50489-CSS       Doc 356     Filed 03/07/21     Page 4 of 5




       -and-

       Edward Soto
       Brian Liegel
       Nathalie Sosa
       Weil, Gotshal & Manges LLP
       1395 Brickell Avenue
       Suite 1200
       Miami, Florida 33131
       Telephone: (305) 577-3100
       Facsimile: (305) 374-7159

       Other Interested Parties
       U.S. Department of Justice

       Counsel for Other Interested Parties
       David L. Gordon
       Environmental Enforcement Section
       Environment and Natural Resource Division
       U.S. Department of Justice
       P.O. Box 7611
       Washington, DC 20044
       Telephone: (202) 514-3659
       Facsimile: (202) 616-2427


       Pursuant to Federal Rule of Bankruptcy Procedure 8003, a copy of the Order is attached

hereto as Exhibit A. A copy of the February 8, 2021 Opinion referenced in the Order (Adv. Dkt.

333) is attached hereto as Exhibit B. This Notice of Appeal is also accompanied by the prescribed

fee.
           Case 18-50489-CSS   Doc 356     Filed 03/07/21   Page 5 of 5




Dated: March 7, 2021             LANDIS RATH & COBB LLP
       Wilmington, Delaware

                                 __/s/ Matthew B. McGuire_
                                 Adam G. Landis (No. 3407)
                                 Matthew B. McGuire (No. 4366)
                                 919 Market Street, Suite 1800
                                 Wilmington, DE 19801
                                 Telephone: (302) 467-4400
                                 Facsimile: (302) 467-4450
                                 – and –
                                 SIDLEY AUSTIN LLP
                                 John J. Kuster (pro hac vice)
                                 Martin B. Jackson (pro hac vice)
                                 Andrew P. Propps (pro hac vice)
                                 Marissa Alter-Nelson (pro hac vice)
                                 Elizabeth Gates (pro hac vice)
                                 787 Seventh Avenue
                                 New York, NY 10019
                                 Telephone: (212) 839-5300
                                 Facsimile: (212) 839-5599

                                 – and –

                                 CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                 Lisa M. Schweitzer (pro hac vice)
                                 Victor L. Hou (pro hac vice)
                                 Ari D. MacKinnon (pro hac vice)
                                 Mark E. McDonald (pro hac vice)
                                 One Liberty Plaza
                                 New York, NY 10006
                                 Telephone: (212) 225-2000
                                 Facsimile: (212) 225-3999


                                 Counsel for the YPF Defendants
